Name: Commission Regulation (EEC) No 3591/86 of 26 November 1986 amending Regulation (EEC) No 3359/86 concerning the quantity of high-quality beef and veal that may be imported from the United States of America and from Canada under the arrangements laid down in Regulation (EEC) No 3655/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 18 Official Journal of the European Communities 27. 11 . 86 COMMISSION REGULATION (EEC) No 3591/86 of 26 November 1986 amending Regulation (EEC) No 3359/86 concerning the quantity of high-quality beef and veal that may be imported from the United States of America and from Canada under the arrangements laid down in Regulation (EEC) No 3655/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3583/85 of 17 December 1985 opening a Community tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II (a) and 02.01 A II (b) of the Common Customs Tariff ( 1986) ('), and in parti ­ cular Article 2 thereof, Whereas Commission Regulation (EEC) No 3359/86 of 31 October 1986 (2) provides that licence applications may be submitted for a total quantity of 4 000 tonnes of beef and veal originating in and imported from the United States of America or from Canada under the said quota : whereas the time required for import of the quantities concerned mean that provision should be made for products for which certificates of authenticity are issued in the third country in 1986, to be imported until 28 February 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The following Article la is hereby inserted in Regulation (EEC) No 3359/86 : 'Article la Notwithstanding the third subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 3655/85, certificates of authenticity issued in 1986 for the products referred to in Article 1 may be presented up to 28 February 1987 . As regards the certificates of authenticity used in accordance with the first subparagraph, the notifica ­ tion referred to in Article 6 of Regulation (EEC) No 3655/85 shall also cover the year of issue of certifi ­ cates of authenticity.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 343, 20 . 12. 1985, p. 8 . 0 OJ No L 306, 1 . 11 . 1986, p . 95 .